Name: Council Regulation (EEC) No 2527/80 of 30 September 1980 laying down technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 80 Official Journal of the European Communities No L 258/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2527/80 of 30 September 1980 laying down technical measures for the conservation of fishery resources Whereas, where conservation is seriously threatened, Member States should be permitted to take appropriate provisional measures ; Whereas it is appropriate to provide for a simplified procedure to amend certain provisions of a rather technical nature in this Regulation; Whereas pending the implementation of other measures of fisheries policy the validity of this Regulation should be limited to 20 December 1980, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ( J), Having regard to the opinion of the Economic and Social Committee (2), Whereas , in order to ensure the protection of fishing grounds and stocks of fish and to ensure thereby a balanced exploitation of the resources of the sea in the interests of both fishermen and consumers, technical measures should be laid down for the conservation of fishery resources specifying inter alia the mesh sizes , by-catch rates and fish sizes permitted as well as the limitation of fishing within certain areas and periods and with certain gear ; Whereas in cases of strictly local stocks, Member States should, subject to Community examination, be permitted to take conservation measures under certain conditions ; Whereas urgent new conservation measures and detailed rules on the implementation of this Regulation may be necessary; whereas such measures and rules should be adopted in accordance with the procedure laid down in Articles 31 (2 ) and 32 of Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products (3 ); Article 1 Definition of areas 1 . This Regulation applies to the taking and landing of biological resources arising in all maritime waters under the sovereignty or jurisdiction of the Member States and which are situated in the following regions : Region 1 (a) all waters off the coasts of the French department of St Pierre et Miquelon ; (b) all other waters which lie to the north and the west of a line running from a point at latitude 48 ° North, longitude 18 ° West thence due north to latitude 60 ° North; thence due east to longitude 5 ° West; thence due north to latitude 60 ° 30' North; thence due east to longitude 4 ° West; thence due north to latitude 64 ° North ; thence due east to the coast of Norway; H OJ No C 6 , 9 . 1 . 1978 , p. 12 . ( 2 ) OJ No C 181 , 31 . 7. 1978 , p. 21 . ( 3) OJ No L 20, 28 . 1 . 1976, p. 1 . No L 258/2 Official Journal of the European Communities 1 . 10 . 80 Region 2 all other waters situated north of latitude 48 ° North, but excluding the Baltic Sea and belts lying to the south and east of lines drawn from Hasenore Head to Gniben Point, from Korshage to Spodsbjerg and from Gilbjerg Head to the Kullen ; Region 3 all waters situated within those parts of the north-east Atlantic south of latitude 48 ° North, except the Mediterranean Sea and its dependent seas ; Region 4 all waters off the coasts of the French department of Guyane; TITLE I MESH SIZE Article 2 General provisions 1 . It shall be prohibited to use or to haul any trawl, Danish seine or similar net having anywhere meshes of a smaller size than those laid down in Annex I for the region and type of net concerned from the dates specified . 2 . The Council shall , on a proposal from the Commission, in the light of the experience acquired and taking account of the latest available scientific information, decide by a qualified majority before 31 July 1982 whether and until which date the increase in the mesh size to 90 mm in the North Sea may be deferred . In the light of the same criteria the Council shall also decide whether and under which conditions fishing for sole in the North Sea or part thereof by vessels exceeding 300 bhp is to be exempt from the increase in mesh size to 90 mm and whether and to what extent the mesh size for the fishing of sole by vessels not exceeding 300 bhp in the North Sea should be increased from 1 January 1983 . 3 . The Council shall , on a proposal from the Commission and in the light of scientific opinions based on additional research efforts, decide by a qualified majority before 31 July 1982 whether the mesh size in the English Channel should be increased to 80 mm, irrespective of the type of mesh used, from 1 January 1983 . 4 . The provisions of this Article are without prejudice to the specific provisions laid down in the following Articles . Region 5 all waters off the coasts of the French departments of Martinique and Guadeloupe; Region 6 all waters off the coasts of the French department of Reunion. 2 . These regions may be divided according to sub-areas or divisions of the International Council for the Exploration of the Sea (ICES) or sub-areas, divisions or subdivisions of the Northwest Atlantic Fisheries Organization (NAFO) or parts thereof or according to other geographical criteria. 3 . For the purposes of this Regulation, the Kattegat is limited in the north by a line drawn from Skagen lighthouse to the lighthouse in Tistlarna, and from here to the nearest point on the Swedish coast, and in the south by a line drawn from Hasenore Head to Gniben Point, from Korshage to Spodsbjerg, and from Gilbjerg Head to the Kullen. The Skagerrak is limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from here to the nearest point on the Swedish coast . 4 . For the purposes of this Regulation, the North Sea shall comprise ICES sub-area IV, the adjacent part of ICES Division IIa and that part of ICES Division IIIa which is not covered by the definition of Skagerrak given in paragraph 3 . Article 3 Small meshed nets 1 . Trawls , Danish seines or similar nets having mesh sizes smaller than those specified in Annex I, but not smaller than those specified in Annex II, may be used when fishing in the regions and for the species listed in Annex II . However, when fishing for the species listed in Annex III in the zones referred to therein, only those trawls, Danish seines or similar nets may be used which have mesh sizes specified in Annex I. 2 . Until 31 March 1981 , nets having mesh sizes not smaller than 16 mm may be used when fishing for prawns (Pandalus) in region 2 . 1 . 10 . 80 Official Journal of the European Communities No L 258/3 the use of the devices referred to in the detailed implementing rules to be adopted in accordance with the procedure laid down in Article 20 . 3 . Until 30 September 1981 nets having mesh sizes not smaller than 16 mm may be used when fishing for shrimps (Crangon) in region 2 . 4 . In region 2 no vessel shall use any net having in the cod-end meshes of dimensions between 50 mm and those specified in Annex I for that region . Article 4 Nephrops 1 . Trawls, Danish seines or similar nets having mesh sizes smaller than those specified in Annex I , but not smaller than those laid down in Annex IV, may be used when fishing for nephrops in the regions and from the dates specified in Annex IV. 2 . The Council shall , on a proposal from the Commission, in the light of the experience acquired and considering scientific advice, decide by a qualified majority before 31 July 1982 whether the mesh size should be increased from 1 January 1983 to 70 mm in the Western Approaches and the Irish Sea and to 60 mm in region 3 . TITLE II BY-CATCHES Article 8 By-catches with small-meshed nets 1 . Catches taken in accordance with Article 3 may not comprise more than 10 % of the species listed in Annex V in those regions for which an entry has been made in that Annex or of Sepia. Until 31 December 1980 this percentage may be 15 % in the Kattegat. Until 31 December 1980 the first subparagraph shall not apply to fishing for shrimp of the species Crangon in waters situated within a 12-mile limit measured from Member States' baselines . Furthermore, those waters situated within the 12-mile limit within which the first subparagraph shall not be applied from 1 January 1981 shall be defined according to the procedure laid down in Article 20, taking into account scientific advice, technical developments and fishing practices. Catches taken while fishing for prawns of the species Pandalus in region 2 may not comprise more than 50 % of the species cited in Annex V for that region or of Sepia . The Council shall , on a proposal from the Commission, in the light of the experience acquired and taking account of the latest available scientific information, decide by a qualified majority before 31 July 1982 on the appropriate by-catch percentage in fishing for Pandalus. Article S Hake Trawls , Danish seines or similar nets having mesh sizes smaller than 80 mm may not be used when fishing for hake in region 2 (except in the Skagerrak and Kattegat) and region 3 . However, until 30 November 1980, those mesh sizes may be used which are specified in Annex I for this period and the region concerned. Article 6 Measurement of mesh sizes The mesh size shall be measured in accordance with the detailed rules to be adopted in accordance with the procedure laid down in Article 20 . 2 . All catches taken during a voyage by a vessel carrying both nets complying and nets not complying with Article 2 shall be held to have been taken with nets not complying with Article 2 , unless the records of the fishing operations which the skipper has to keep according to Article 1 of Regulation (EEC) No 753/80 (1 ) and according to the detailed rules for the implementation of this provision show otherwise . Paragraph 1 shall not apply for that part of the catch taken with nets complying with Article 2 . 3 . Catches taken in accordance with Article 3 may not comprise by-catches of salmon and trout. Article 7 Attachments to nets No device shall be used by means of which the mesh in any part of a fishing net is obstructed or otherwise effectively diminished . This provision does not exclude (*) OJ No L 84 , 28 . 3 . 1980, p. 33 . No L 258/4 Official Journal of the European Communities 1 . 10 . 80 4 . In the Celtic Sea (Divisions VII g) to k) (* ) with the exception of Bantry Bay) all by-catches of herring shall be prohibited for such time as the TAC for herring is lower than 10 000 tonnes. Article 9 Special provisions on by-catches 1 . Catches taken in accordance with Article 4 may not comprise more than 60 % of the species listed in Annex V in those regions for which an entry has been made in that Annex or of Sepia . 2. Catches taken with nets not complying with Article 5 , but complying with Annex I for the region and type of net concerned, may not comprise more than 30 % of hake. 3 . The percentage of by-catch of herring authorized in fishing for other species shall be measured in accordance with Article 10 ( 1 ). Article 10 Determination of the percentage of by-catches and their disposal 1 . The percentage of the by-catches referred to in Articles 8 and 9 shall be measured as a proportion by weight of all fish on board after sorting, or of all fish in the hold or on landing, and by-catches in such cases may be determined on the basis of one or more representative samples . However, when fishing for sandeel with nets having mesh sizes of less than 16 mm, the percentage of the by-catches may be measured on board at any time or on landing. 2 . Prohibited by-catches and those exceeding the relevant percentage may not be retained on board but shall be returned immediately to the sea. TITLE III FISH SIZES Article 11 1 . Undersized fish shall not be retained on board or be transhipped, landed, transported, sold or held in possession, displayed or offered for sale, but shall be returned immediately to the sea. However:  landings of herring may consist of up to 10 % by weight of undersized herring,  landings of mackerel may consist of up to 15 % by weight of undersized mackerel,  landings of saithe caught in the Skagerrak or the Kattegat may consist of up to 10 % of undersized saithe. 2 . Undersized fish taken as by-catch within the limits specified in Article 8 ( 1 ) shall not be retained on board or be transhipped, landed, transported, sold or held in possession, displayed or offered for sale for human consumption. 3 . A fish shall be regarded as undersized if its size is smaller than the minimum size specified in Annex V or VI for the species and regions and, where applicable, during the period concerned. 4. The size of a fish shall be measured in centimetres from the tip of the snout to the end of the tail fin . However, the size of nephrops shall be expressed in carapace length measured parallel to the mid-line from the back of either eye-socket to the rear edge of the carapace. 5 . The size of a fish equivalent to the size measured according to paragraph 4 may be expressed in number of fish per unit of weight according to the procedure provided for in Article 20 . TITLE IV PROHIBITION OF FISHING FOR CERTAIN SPECIES WITHIN CERTAIN AREAS AND PERIODS Article 12 Salmon Within the waters situated outside a 12-mile limit measured from Member States ' baselines in that part of region 1 east of longitude 44 ° West and in regions 2 and 3 , catches of salmon shall not be retained on board or be transhipped, landed, transported, sold or held in possession, displayed or offered for sale, but shall be returned immediately to the sea. Article 13 Redfish and herring For the protection of spawning grounds and nursery areas, fishing for the following species shall be prohibited in the following areas and periods : ( 1) Increased by the area bounded:  in the north by latitude 52 ° 30' N, :  in the south by latitude 52 ° 00 ' N,  in the west by the coast of Ireland,  in the east by the coast of the United Kingdom. 1 . 10 . 80 Official Journal of the European Communities No L 258/5 1 . Redfish during the whole year: (a) northern area from the coast of Greenland at latitude 67 ° 00 ' North to :  latitude 67 ° 00 ' N, longitude 30 ° 30 ' W,  latitude 65 ° 40 ' N, longitude 30 ° 30 ' W,  latitude 65 ° 40 ' N, longitude 31 ° 50 ' W,  latitude 65 ° 30 ' N, longitude 33 ° 10 ' W,  latitude 65 ° 10 ' N, longitude 34 ° 00 ' W,  latitude 65 ° 10 ' N, longitude 35 ° 00 ' W,  latitude 64 ° 45 ' N, longitude 35 ° 20 ' W, as far as the coast of Greenland at latitude 64 ° 35 ' N; (b) southern area from the coast of Greenland at latitude 64 ° 20 ' N to : TITLE V LIMITATION OF THE USE OF SPECIFIC GEAR OR VESSELS Article 14 1 . Purse seines may not be used for the fishing of the species listed in Annex V, nor may they be used for the fishing of herring in the Celtic Sea. 2 . In the Kattegat, the use of beam trawls shall be prohibited. 3 . Inside an area within 12 miles of the mainland coasts of Belgium, Germany, the Netherlands, France, Ireland and the west coast of Denmark as far as the Hirtshals lighthouse, measures from the baselines from which the territorial waters are measured, no vessel exceeding 70 GRT or 300 bhp shall trawl for sole or plaice with any beam trawl. The vessels referred to in the preceding subparagraph shall be prohibited from fishing for sole or plaice with other types of trawls which are specially designed for catching flatfish in growing areas situated within 12 miles of the mainland coasts of Belgium, the Netherlands, Germany and the west coast of Denmark as far as the Hirtshals lighthouse. Nor may vessels carry such beam trawls or other trawls within the aforementioned areas unless they are properly lashed and stowed in such a way that they may not be readily used. Notwithstanding , subparagraphs 1 and 2, vessels covered by the ban and fishing for other species in the area may not retain on board sole and plaice in an amount exceeding 10 % by weight of the entire catch on board. 4 . Inside an area within 12 miles of the coast of the United Kingdom beam trawls with a beam exceeding eight metres may not be used.  latitude 64 ° 20 ' N, longitude 36 ° 20 ' W,  latitude 63 ° 50 ' N, longitude 36 ° 50 ' W,  latitude 63 ° 15 ' N, longitude 39 ° 30 ' W,  latitude 63 ° 45 ' N, longitude 39 ° 30 ' W, as far as the coast of Greenland at latitude 63 ° 45 ' N. 2 . Herring every year from 15 August to 30 Sep ­ tember : In the maritime area bounded by a line joining the following points :  the Butt of Lewis,  Cape Wrath,  to the north , at latitude 58 ° 55 ' N and longitude 05 ° 00 ' W,  to the west, at latitude 58 ° 55 ' N and longitude 07 ° 10 ' W,  to the south-west, at latitude 58 ° 20 ' N and longitude 08 ° 20 ' W,  to the south , at latitude 57 ° 40 ' N and longitude 08 ° 20 ' W,  east to the Hebrides. This area may be modified in accordance with the procedure laid down in Article 20 . Article 15 1 . Trawls, Danish seines or similar nets having mesh sizes smaller than those specified in Annex I for the region concerned or purse seines may not be used for the fishing of mackerel from 1 March until 15 November of each year within an area defined by a line joining the following points :  the south-west coast of the United Kingdom at longitude 05 ° 00 ' W,  longitude 05 ° 00 ' W, latitude 49 ° 30 ' N, No L 258/6 Official Journal of the European Communities 1 . 10 . 80  longitude 07 ° 00' W, latitude 49 ° 30' N,  longitude 07 ° 00 ' W, latitude 50 ° 30 ' N, Article 18 1 . In the case of strictly local stocks of interest to the fishermen of one Member State only, that Member State may take measures for the conservation and management of those stocks not referred to in the Community regulations, provided such measures do not conflict with Community provisions . Before adopting these measures the Member State concerned shall obtain the agreement of the Commission on the finding that these stocks interest only the said Member State and are in accordance with paragraph 1 . 2 . The other Member States and the Commission shall be notified of these measures.  the south-west coast of the United Kingdom at latitude 50 ° 30 ' N. 2 . Trawls , Danish seines or similar nets as well as purse seines and ring nets may not be used in those areas to the west of Scotland defined in Annex VII during a period each year between 1 October and 31 March . The exact period will be fixed in each case by the Commission in relation to the climatic conditions determining the fishing of sprat and herring in these areas, in accordance with the procedure provided for in Article 20 . 3 . Trawls having mesh sizes smaller than 32 mm may not be used in waters situated within three miles of the coastline in the Skagerrak and the Kattegat between 1 July and 15 September. However, when trawling within this area and during this period :  for deep-water prawn (Pandalus borealis) or shrimp a mesh size of 30 mm may be used,  for eelpout, or scorpion fish to be used for bait, meshes of any size may be used. Article 16 The carrying out on vessels of processing operations other than the evisceration, salting, boiling, and shelling of prawns and shrimps, the canning, barrelling and pickling of mackerel or filleting, freezing and the reduction of offal and unavoidable by-catches taken within the authorized maximum limit shall be prohibited. Article 1 9 1 . Where the conservation of fish stocks calls for immediate action, the Commission may, by way of derogation from this Regulation, adopt any measures necessary in accordance with the procedure laid down in Articles 31 (2) and 32 of Regulation (EEC) No 100/76 . This includes measures to this end which have not been specifically provided for in this Regulation . 2 . Where the conservation of certain species or fishing grounds is seriously threatened and where any delay would result in damage which would be difficult to repair, the coastal State may take appropriate non-discriminatory conservation measures in respect of the waters under its jurisdiction. 3 . These measures, together with an explanatory memorandum, shall be communicated to the Commission and the other Member States by telex as soon as they are decided on . 4 . Within 10 calendar days of receipt of such notification, the Commission shall confirm, cancel or amend the measures . The Commission's decision shall be immediately notified to the Member States. 5 . Any Member State may refer the decision of the Commission to the Council within 10 calendar days of receiving the notification referred to in paragraph 4. 6 . The Council , acting by a qualified majority, may adopt a decision differing from that of the Commission within 30 calendar days of the matter being referred to it . TITLE VI FINAL PROVISIONS Article 17 This Regulation shall not apply to fishing operations conducted solely for the purpose of scientific investigation, artificial restocking or transplantation by vessels or to fish caught in the course of such operations. The Member States concerned shall inform the Commission and the other Member States of such operations. Fish caught for the purposes set out in the first subparagraph may not be sold, or held in possession, displayed or offered for sale in contravention of the other provisions of this Regulation. 1 . 10 . 80 Official Journal of the European Communities No L 258/7 Article 20 Detailed rules for the implementation of this Regulation shall be adopted in accordance with the procedure laid down in Articles 31 ( 2 ) and 32 of Regulation (EEC) No 100/76 . Titles IV and V and the Annexes to this Regulation, and also the duration of its application. Article 22 This Regulation shall enter into force on 1 October 1980. It shall apply until 20 December 1980 . Article 21 The Council , acting by a qualified majority on a proposal from the Commission, may amend Article 1 , This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 30 September 1980 . For the Council The President C. NEY No L 258 /8 Official Journal of the European Communities 1 . JO . 80 ANNEX I (mm) Region Part of region Date Type of net Mesh size 1 From 1 . 10 . 1980 All 120 1 NAFO 1 , ICES sub-areas XIV, V From the entry into force of the NAFO rules or from 1 . 7 . 1981 at the latest All ¢130 2 Skagerrak and Kattegat From 1 . 10 . 1980 Seine net, or such part of any trawl net as is made of single twine and contains no manila or sisal 70 Such part ofany trawl net as is made ofdouble twine and contains no manila or sisal 75 Such part of any trawl net as is made of manila or sisal 80 North Sea From 1 . 10 . 1980 Single twine Double twine 70 75 From 1 . 12 . 1980 All 80 « From 1 . 10 . 1982 All 90 I1 ) West of Scotland, west of Ireland, western approaches From 1 . 10 . 1980 Single twine Double twine 70 75 [ICES sub-area VI, ICES divisions VII b), c), f), g), h), j ), k)] From 1 . 12 . 1980 All 80 Irish Sea [ICES division VII a)] From 1 . 10 . 1980 Single twine Double twine 70 75 English Channel [ICES divisions VII d), e)] From 1 . 10 . 1980 Single twine Double twine 70 75 \ From 1 . 12 . 1980 All 75 3 From 1 . 10 . 1980 Single twine Double twine 60 65 From 1 . 12 . 1980 All 65 4 From 1 . 10 . 1980 All 45 5 p.m. p.m. p.m . 6 p.m. p.m . p.m . (*) Except for fishing for sole by vessels not exceeding 300 bhp. 1 . 10 . 80 Official Journal of the European Communities No L 258/9 ANNEX II (mm) Species Minimum mesh size Region 1 Polar cod (Boreogadus saida) Capelin (Mallotus villocus) Blue whiting (Micromesistius poutassou) Argentine (Argentina spp) Herring (Clupea harengus) Molluscs Silver pout (Gadiculus thorii ) Nephrops (Nephrops norvegicus) Norway pout (Trisopterus esmarkii ) Prawns (Pandalus spp) except as specified below : Prawns in NAFO sub-area 1 and ICES divisions V and XIV (offshore) Redfish in NAFO division 3P Clupeoid fish other than herring Eels (Anguilla anguilla) Great weevers (Trachinus draco) Horse mackerel (Trachurus trachurus) Mackerel (Scomber scombrus) Sandeels (Ammodytidae) Saury (Scomberesox saurus) Shrimps (Crangon spp) Smelts (Osmerus spp) Region 2 ( J ) Herring (Clupea harengus) Mackerel (Scomber scombrus) except as follows : in the North' Sea Horse mackerel (Trachurus trachurus) Sprat (Clupea sprattus) Norway pout (Trisopterus esmarkii ) Blue whiting (Micromesistius poutassou) Argentine (Argentina spp) Prawns (Pandalus spp) Shrimps (Crangon spp) Eels (except elvers ) (Anguilla anguilla ) Great weevers (Trachinus draco) Molluscs (except cuttlefish  sepia officinalis) Sandeels (Ammodytidae) except as specified below : Sandeels in the North Sea in the period between 1 November and the last day of February inclusive Capelin (Mallotus villosus) Saury (Scomberesox saurus) Smelts (Osmerus spp ) Sardines (Sardina pilchardus) Skagerrak  Kattegat Herring (Clupea harengus) Mackerel (Scomber scombrus) Horse mackerel (Trachurus trachurus) Deep water prawn (Pandalus borealis ) Argentine (Argentinidae) 16 16 16 16 16 16 16 16 16 16 40 16 16 16 16 16 16 16 16 16 16 16 16 32 16 16 16 16 16 30 20 16 16 16 None 16 16 16 16 16 32 32 32 30 30 (*) Except in Skagerrak and Kattegat for the species listed below. No L 258/ 10 1 . 10 . 80Official Journal of the European Communities (mm) Species Minimum mesh size Sandeel (Ammodytes spp) except as follows : in the Skagerrak between 1 November and the last day of February inclusive in the Kattegat between 1 August and the last day of February inclusive Shrimp (Crangon spp and Leander adspersus): inside four miles from the baselines outside four miles from the baselines Garfish (Belone belone) Grey gurnard (Eutrigla gurnardus) Region 3 Bastard sole (Dicologlossa cuneata) Sardine (Sardina pilchardus ) Shrimps (Crangon spp) Eels ( except elvers ) (Anguilla anguilla) Sprat (Clupea sprattus) Anchovy (Engraulis encrassicholus) Sandeel (Ammodytidae) Herring (Clupea harengus) Horse mackerel (Trachurus trachurus) Mackerel ( Scomber scombrus) None 16 16 16 30 16 16 40 20 20 20 . 16 16 16 40 40 40 1 . 10 . 80 Official Journal of the European Communities No L 258/ 11 ANNEX III 1 . Blue whiting (Micromesistus poutassou), in that part of region 2 to the south of latitude 52 ° 30 ' N and west of longitude 7 ° 00 ' W. 2. Bastard sole (Dicologlossa cuneata), in all parts of region 3 outside an area bounded by a line connecting the following points, within which only vessels not Exceeding 150 bhp may use nets having mesh sizes not smaller than 40 mm :  latitude 46 ° 1 6 ' N, longitude 01 ° 36 ' W (phare des Baleines),  latitude 46 ° 05 ' N, longitude 01 ° 44 ' W,  latitude 45 °40 ' N, longitude 01 ° 34 ' W,  latitude 44 ° 40 ' N, longitude 01 ° 34 ' W, and then due east to the coast. 3 . Shrimp and prawn, outside the 12-mile limit measured from the baselines of Member States in region 3 . 4 . Norway pout (Trisopterus esmarkii), in that part of the North Sea which is under the sovereignty or jurisdiction of a Member State and bounded on the south by a line running due east from the point of intersection of the east coast of Scotland by the parallel of 56 ° North to 2 ° East, then north to 58 ° North, then west to 0 ° 30 ' West, then north to 59 ° 15 ' North, then east to 1 ° East, then north to 60 ° North, then west to the meridian, then north to 60 ° 30 ' North , then west to the east coast of the Shetland Isles, then west from the west coast of the Shetland Isles at 60 ° North to 3 ° West, then south to 58 ° 30 ' North, then west to the Scottish coast. No L 258/12 Official Journal of the European Communities 1 . 10 . 80 ANNEX IV NEPHROPS (mm) Region Part of region Date Mesh size 2 From 1 . 10 . 1980 55 North Sea west of Scotland west of Ireland English Channel [ ICES sub-area IV , ICES divisions VI a), VII b), c), d), e ), f), j ), k)] From 1 . 12 . 1980 70 Irish Sea From 1 . 10 . 1980 55 western approaches [ ICES divisions VII a ), g ), h )] From 1 . 12 . 1980 60 Skagerrak Kattegat From 1 . 10.1980 45 From 1 . 1 . 1981 60 3 From 1 . 10 . 1980 45 From 1 . 12 . 1980 50 1 . 10 . 80 Official Journal of the European Communities No L 258/13 ANNEX V (cm) Species Region 1 Region 2 Region 3 Cod (Gadus morrhua) Haddock (Melanogrammus aeglefinus) Hake (Merluccius merluccius) Plaice (Pleuronectes platessa) Witch (Glyptocephalus cynoglossus) Lemon sole (Microstomus kitt) Sole (Solea solea) Turbot (Psetta maxima ) Brill (Scophthalmus rhombus) Wettim (Lepidorhombus spp) Whiting (Merlangius merlangius) Dab (Limanda limanda ) Saithe (Pollachius virens) Common sea bream (Pagellus cantabrichus) Red mullet (Mullus surmuletus) Bass (Dicentrarchus labrax) Conger eel (Conger conger) Pollack (Pollachius pollachius) Ling (Molva molva) Shad (Alosa spp) Sturgeon (Acipenser sturio) Grey mullet (Mugil spp) Salmon (Salmo salar) Trout (Salmo trutta) Flounder (Plastichthys flesus ) 34 (') 31 30 25 28 25 24 30 30 25 27 15 35 30 ( 2 ) 27 30 25 P) 28 25 24 30 30 25 27 (4) 15 (4) 30 p.m. p.m . 20 ( 5 ) 30 27 30 25 28 25 24 30 30 25 23 15 30 12 15 58 22 63 30 145 20 48 23 ( 1) Except in NAFO sub-area 1 , plus ICES sub-areas XIV, V, where the minimum size shall be 40 cm." (2) Except in ICES division VII a), where the minimum size shall be 45 cm. (3) Except in Skagerrak and Kattegat, where the minimum size shall be 27 cm. (4) Except in Skagerrak and Kattegat, where the minimum size shall be 23 cm. (s) In Skagerrak and Kattegat only. No L 258 / 14 Official Journal of the European Communities 1 . 10 . 80 ANNEX VI (cm) Species Region Part of region Date Minimum size Herring 1 2 . 3 Except Skagerrak and Kattegat From 1 . 10 . 1980 20 2 Skagerrak and Kattegat From 1 . 10 . 1980 18 Mackerel 2 North Sea From 1 . 10 . 1980 30 Nephrops 2 North Sea west of Scotland Irish Sea west of Ireland English Channel [ICES sub-area IV, ICES divisions VI a ), VII b), c), e), f), j ), k)] From 1 . 10 . 1980 20 From 1 . 12 . 1980 2-5 Western approaches [ICES divisions VII g ), h )] From 1 . 10. 1980 20 From 1 . 12 . 1980 2-5 Skagerrak , Kattegat From 1 . 10 . 1980 40 3 From 1 . 10 . 1980 20 1 - 10 . 80 Official Journal of the European Communities No L 258/ 15 ANNEX VII Loch Laxford Being the area of waters lying within a straight line drawn from a point on the mainland at latitude 58 ° 25-7 ' North and longitude 05 ° 07 ' West (Dughaill Point) at 220 ° True to a point on the mainland at latitude 58 ° 24-7' North and longitude 5 ° 08-5 ' West (Rudha Ruadh). Loch Cairnbaan Being the area of waters lying within a straight line drawn from a point on the mainland at latitude 58 ° 20-5 ' North and longitude 05 ° 10-5 ' West (Rubh Aird an t-Sionnach) at 211 ° True to a point on Oldany Island at latitude 58 ° 16' North and longitude 5 ° 15-5 ' West. Enard Bay Being the area of waters lying within a straight line drawn from a point on the mainland at latitude 58 ° 09-25 ' North and longitude 05 ° 18-5 ' West (Rhuba Rodha ) at 223 ° True to a point on the mainland at latitude 58 ° 06-25' North and longitude 05 ° 26 ' West (Rhu Coigach). Little Loch Broom and Gruinard Bay Being the area of waters lying within a straight line drawn from a point on the mainland at latitude 57 ° 55-75 ' North and longitude 05 ° 24 ' West (Cailleach Head) at 263 ° True to a point on the mainland at latitude 57 ° 55 ' North and longitude 5 ° 33-75 ' West (Rudha Beg). Loch Gairloch Being the area of waters lying within a straight line drawn from a point on the mainland at latitude 57 ° 44-8 ' North and longitude 05 ° 47-2 ' West (Big Sands) at 188 ° True at a point on the mainland at latitude 57 ° 40' North and longitude 5 ° 48-5' West (near Red Point). The Inner Sound including Lochs Torridon, Carron, Kishorn, Duich, Alsh and Hourn Being the area of waters lying within a straight line drawn from a point on the mainland at latitude 57 ° 38-4 ' North and longitude 5 ° 48-8 ' West (Red Point) at 230 ° True to a point on the Island of Rona at latitude 57 ° 34-5 ' North and longitude 5 ° 57-5 ' West (Rona Light). Following the eastern coast of Rona and Raasay to a point at latitude 57 ° 19-8 ' North and longitude 6 ° 2-8 ' West (Rudh na Cloiche); from there a straight line drawn at 180 ° True to meet the mainland of Skye at a point at latitude 57 ° 18-7 ' North and longitude 6 ° 2-8 ' West, thence along the eastern coast of Skye to a point at latitude 57 ° 8-6 ' North and longitude 5 ° 46-7' West (Oronsay Light); from there a straight line drawn at 129 ° True to a point (Rudh ard Slisneach) on the mainland at latitude 57 ° 7' North and longitude 5 ° 43-3 ' West.